Exhibit 10.1

[slide1.jpg]



--------------------------------------------------------------------------------






[slide2.jpg]



--------------------------------------------------------------------------------






[slide3.jpg]



--------------------------------------------------------------------------------






[slide4.jpg]



--------------------------------------------------------------------------------






[slide5.jpg]

STOCK REPURCHASE AGREEMENT

        This STOCK PURCHASE AGREEMENT (the “Agreement”) is made and entered into
as of May 5, 2006, between Wishco, Inc., a corporation controlled by Barry N.
Wish, (the “Seller”) and Ocwen Financial Corporation, a Florida corporation (the
“Company”).

        WHEREAS, the Seller desires to sell and the Company desires to purchase
one million (1,000,000) shares of Common Stock, par value $.01 per share, of the
Company owned by the Seller (the “Shares”) pursuant to the terms and conditions
of this Agreement.

        WHEREAS, the disinterested members of the Board of Directors of the
Company have considered and approved the purchase of the Shares by the Company
at the price set forth in this Agreement.

        NOW THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties hereto covenant and agree as follows:

      ARTICLE I

      Sale and Purchase

        1.01   Sale and Purchase. Subject to the terms and conditions of this
Agreement, the Seller shall sell to the Company, and the Company shall purchase
from the Seller, the Shares, at a price per share of $11.00. The aggregate
purchase price due to the Seller is $11,000,000 (the “Purchase Price”). The
Purchase Price shall be paid in full at Closing (as defined below) in
immediately available funds by wire transfer to the Seller,

        1.02   Closing.At the closing of the transaction contemplated hereby to
take place on May 9, 2006 (the “Closing”), the Seller will convey to the Company
all of its right, title and interest in and to the Shares free and clear of all
Encumbrances other than Company Encumbrances (each as defined in Section 2.01
hereof). The Seller shall deliver to the Company, at the Closing, a certificate
or certificates representing the Shares, duly endorsed for transfer or
accompanied by duly executed stock powers naming the Company as transferee.

ARTICLE II

Representations and Warranties of the Seller

        As a material inducement to the Company to enter into this Agreement and
to consummate the transactions contemplated hereby, the Seller hereby represents
and warrants to the Company, as of the Closing, as follows:

        2.01   Ownership; Authority: Good Title.The Seller is the lawful owner
of the Shares free and clear of any claim, lien, pledge, voting agreement,
adverse claim, option, charge, security interest, mortgage, deed of trust,
encumbrance, right of assignment, purchase right or other rights of any nature
whatsoever affecting the use, voting or transfer of the Shares (each, an
“Encumbrance”) and has the full power and authority to enter into this Agreement



and to transfer, assign, convey and deliver the Shares free and clear of any
Encumbrance other than an Encumbrance arising through the Company’s ownership of
the Shares (a “Company Encumbrance”) and, upon delivery to the Company of a
certificate or certificates representing such Shares, duly endorsed for transfer
or accompanied by a stock power duly executed by such Seller, the Company will
have acquired good and valid title to the Shares, free and clear of any
Encumbrance other than a Company Encumbrance,

        2.02   Enforceability . This Agreement has been duly and validly
executed and delivered by the Seller and constitutes the legal, valid and
binding obligation of the Seller enforceable against the Seller in accordance
with its terms, subject to bankruptcy, insolvency or other similar laws of
general application affecting creditors’ rights and general principles of
equity,

        2.03   Absence of Violations or Conflicts. Neither the execution and
delivery by the Seller of this Agreement, the compliance by the Seller with the
terms and conditions hereof, nor the consummation by the Seller of the
transactions contemplated hereby will violate, result in a breach of, or
constitute a default under its articles of incorporation or bylaws, as amended,
or under any agreement, instrument, judgment, order or decree to which the
Seller is a party or is otherwise bound or result in the creation or imposition
of any lien, charge, security interest or encumbrance of any nature whatsoever
upon any of the property or assets of the Seller pursuant to any such agreement,
instrument, judgment, order or decree or give to others any material rights or
interests (including rights of purchase, termination, cancellation or
acceleration), under any such agreement or instrument.

        2.04   The Company has provided Seller with full and complete disclosure
with respect to the operations, business prospects and condition (financial or
otherwise) of the Company, and Seller has made a voluntary and informed
investment decision to sell the Shares to the Company.

ARTICLE III

Representations and Warranties of the Company

        As a material inducement to the Seller to enter into this Agreement and
to consummate the transactions contemplated hereby, the Company hereby
represents and warrants to the Seller, as of the Closing, as follows:

        3.01   Existence: Authority. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Florida, The Company has all requisite corporate power and authority to execute,
deliver and perform the terms of this Agreement and to consummate the
transactions contemplated hereby and has all taken all necessary action to
authorize the execution, delivery and performance of this Agreement,

        3.02   Enforceability. This Agreement has been duly and validly executed
and delivered by the Company and constitutes the legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, subject to <PAGE>

-2-

bankruptcy, insolvency or other similar laws of general application affecting
creditors’ rights (except as specified in Section 3.03 below) and general
principles of equity.

        3.03.   Absence of Violations and Conflicts. Neither the execution and
delivery by the Company of this Agreement, the compliance by the Company with
the terms and conditions hereof, nor the consummation by the Company of the
transactions contemplated hereby will (a) violate any fraudulent conveyance
laws, (b) violate any laws restricting the Company’s purchase of its Common
Stock or (e) violate, result in a breach of, or constitute a default under its
articles of incorporation or bylaws, as amended, or any agreement, instrument,
judgment, order or decree to which the Company is a party or is otherwise bound
or give to others any material rights or interests (including rights of
purchase, termination, cancellation or acceleration) under any such agreement or
instrument.

        3.04   The Company is acquiring the Shares only for its own account, and
not with a view to resell or otherwise distribute the Shares.

      ARTICLE IV

      Indemnification

   4.01   Indemnification.

    (a)        The Seller will defend and hold harmless the Company for, and
will pay to the Company any Damages arising from or in connection with any
breach of any representation or warranty made by such Seller in Article 2 of
this Agreement.

    (b)        The Company will indemnify, defend and hold harmless the Seller
for, and will pay to the Seller any Damages arising from or in connection with
any breach of any representation or warranty made by the Company in Article 3 of
this Agreement,

    (c)        As used herein, “Damages” shall mean any loss, liability, claim,
damage or expense (including reasonable attorneys’ fees), whether or not
involving a third party claim.

      ARTICLE V

      Miscellaneous

        5.01   Further Assurances. Each of the parties hereto agrees on behalf
of itself and its assigns or successors in interest that it will, without
further consideration, upon reasonable request, execute, acknowledge and deliver
such other documents and take such further actions as reasonably may be
necessary to consummate the purchase and sale of the Shares.

        5.02   Expenses. Each of the parties hereto agrees to pay all of their
own respective closing costs and expenses (including, without limitation,
attorneys’ fees), arising from this Agreement and the transactions contemplated
hereby.

-3-

        5.03   Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Florida.

        5.04   Entire Agreement; Modification; Waiver. This Agreement
constitutes the entire Agreement among the parties hereto pertaining to the
subject matter hereof and supersedes all prior agreements, understandings,
negotiations and discussions, whether oral or written, of the parties and there
are no warranties, representations or other agreements, express or implied, made
by either party to the other party in connection with the subject matter hereof
except as specifically set forth herein or in documents delivered pursuant
hereto. To the fullest extent permitted by law, unless otherwise expressly
provided for herein, no supplement, modification, waiver or termination of this
Agreement shall be binding unless executed in writing by the Company and the
Seller. No waiver of any provision of this Agreement shall be deemed or shall
constitute a waiver of any other provision hereof (whether or not similar), nor
shall such waiver constitute a continuing waiver unless otherwise expressly
provided.

        5.05   Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute the same instrument.

        5.06   Matters of Construction, Severability.

    (a)        Construction. Each party has been represented by counsel selected
by such party in connection with the negotiation and drafting of this Agreement,
and this Agreement has been jointly drafted by such counsel, so that no
principle of resolving ambiguities against the drafter shall apply in
constructing any of the terms hereof. Whenever the words “include,” “includes”
or “including” are used in this Agreement they shall be deemed to be followed by
the words “without limitation-"

    (b)        Severability. In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision; provided that no such severability shall be effective if
it materially changes the economic benefit of this Agreement to any party
hereto.

        5.07   No Third-Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any person other than the Company, the Seller and their
respective successors.

        5.08   Succession and Assignment . This Agreement shall be binding upon
and inure to the benefit of the parties named herein and their respective
successors. No party may assign this Agreement or any of such party’s rights,
interests or obligations hereunder without the prior approval of the other party
hereto.

        5.09   Survival. The representations and warranties of the Seller and
the Company shall survive the Closing indefinitely.

-4-

        IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as
of the date first above written.

Ocwen Financial Corporation

By   /s/ RONALD M. FARIS
Ronald M. Faris
President

Wishco, Inc.

By   /s/ BARRY N. WISH
Barry N. Wish
President

-5-